     Case 2:20-cv-05027-CBM-AS Document 66 Filed 04/15/21 Page 1 of 4 Page ID #:1297




 1
 2
 3
 4
 5                         UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 6
 7
        BLACK LIVES MATTER LOS                     Case No.: 2:20-cv-05027 CBM-AS
        ANGELES, CANGRESS (DBA LA
 8      CAN), STEVEN ROE, NELSON                   [REVISED][PROPOSED] ORDER
        LOPEZ, TINA ČRNKO, JONATHAN                GRANTING PLAINTIFFS’
 9      MAYORCA, ABIGAIL RODAS,                    RENEWED APPLICATION FOR
        KRYSTLE HARTFIELD, NADIA                   A TEMPORARY RESTRAINING
10      KHAN, CLARA ARANOVICH,                     ORDER, AND ORDER TO SHOW
        ALEXANDER STAMM, MAIA                      CAUSE WHY A PRELIMINARY
11      KAZIM, ALICIA BARRERA-                     INJUNCTION SHOULD NOT
        TRUJILO, SHANNON LEE MOORE,                ISSUE
12      DEVON YOUNG, LINUS SHENTU,
        individually and on behalf of a class of
13      similarly situated persons,
14                                PLAINTIFFS,
        v.
15
16
        CITY OF LOS ANGELES, a
        municipal entity, CHIEF MICHEL
17      MOORE, and DOES 1-10 inclusive,

18                                DEFENDANTS.
19
20
21
22
23
24
25
26
27
28
     Case 2:20-cv-05027-CBM-AS Document 66 Filed 04/15/21 Page 2 of 4 Page ID #:1298




 1          The Court has considered Plaintiffs’ Application for a Temporary
 2    Restraining Order and Preliminary Injunction and the memorandum and evidence
 3    in support thereof. The Court grants the application, and issues the included order
 4    to show cause why the Los Angeles Police Department (“LAPD”) should not be
 5    preliminarily enjoined from the use of 40 mm and 37 mm projectiles in public
 6    demonstrations.
 7          Plaintiffs’ evidence raises a likelihood of success on the merits of their
 8    claims that the LAPD’s use of 40 mm and 37 mm “less-lethal” projectiles which
 9    may cause severe injuries to fire on protestors who did not appear to pose a threat
10    amounts to unreasonable force and violated Plaintiffs’ Fourth and First
11    Amendment rights. The Court understands that these weapons may be used
12    constitutionally in some circumstances but the evidence before the Court indicates
13    that these weapons have been used in an unconstitutional manner on enough
14    occasions to indicate that the requested relief is required.
15          Plaintiffs’ evidence and argument that the 37 mm and 40 mm weapons were
16    and are used improperly is supported by the Independent Examination of the Los
17    Angeles Police Department 2020 Protest Response, referred to as the Chaleff
18    Report. The Report documents the inadequacy of training, as well as the lack of
19    proper supervision and direction in the deployment of these weapons. Most of the
20    serious injuries documented to the head, chest, neck and eyes are believed to be a
21    result of the improper deployment of the 40 mm weapon in particular. Ex. 1,
22          Plaintiffs also show an irreparable injury from the LAPD’s continued use of
23    40 mm and 37 mm weapons unreasonably and against non-violent protestors. See,
24    e.g, Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (“[T]he deprivation
25    of constitutional rights ‘unquestionably constitutes irreparable injury.”) (citing
26    Elrod v. Burns, 427 U.S. 347, 343 (1976)). Plaintiffs have established a likelihood
27    of similar injuries given the fact that after the complaint, and after investigative
28    reports critical of the LAPD’s use of these weapons, they have continued fire them
      on non-violent protestors unreasonably, including as recently as March 25, 2021.

                                                 1
     Case 2:20-cv-05027-CBM-AS Document 66 Filed 04/15/21 Page 3 of 4 Page ID #:1299




 1    These injuries are particularly likely to recur given the verdict from the trial of
 2    Derek Chauvin will soon be announced. This will likely cause more protests, as is
 3    also noted in the declaration of Melina Abdullah, and more, similar uses of these
 4    weapons.
 5          The balance of equities and public interest are in Plaintiffs’ favor and
 6    warrant the temporary restraining order sought, particularly given the severe
 7    injuries inappropriate use of these weapons cause; the LAPD’s continued misuse of
 8    these weapons; and a recent report commissioned by the City to investigate the
 9    demonstrations giving rise to this complaint, which indicates that the LAPD does
10    not have the proper training for the safe or effective use of the 40 mm or 37 mm
11    launchers in public demonstrations.
12          Accordingly, IT IS HEREBY ORDERED that pending time for the
13    determination of the Order to Show Cause Why a Preliminary Injunction Should
14    Not Issue and for a hearing therefor, Defendants shall be and hereby are restrained
15    and enjoined from using 40 mm and 37 mm projectiles in the context of public
16    demonstrations with the following exceptions:
17          1. Defendants may use the 40mm weapons when deployed by officers with
18               proper training and certification and only when faced with an imminent
19               serious threat of serious bodily injury from a single subject/suspect as a
20               target specific less lethal option. The 40mm may not be deployed when
21               the single subject/suspect believed to present a threat or engaged in
22               serious criminal activity is behind other individuals whose are not
23               engaged in the threatening conduct believed to warrant use of the 40mm
24               weapon.
25          2. Defendants may use 37mm projectile launchers to disperse a crown after
26               an unlawful assembly has been declared and when it is possible to deploy
27               this weapon without hitting demonstrators with 37mm projectiles in their
28               upper bodies. These weapons should not be aimed at the upper bodies of
                 demonstrators at close range (within five feet)

                                                 2
     Case 2:20-cv-05027-CBM-AS Document 66 Filed 04/15/21 Page 4 of 4 Page ID #:1300




 1          IT IS FURTHER ORDERED that the parties shall appear at ________
 2    a.m./p.m. on ____________, 2021 before the Honorable Consuelo B. Marshall, in
 3    Courtroom 8B, 8th Floor, located at 350 W. 1st Street, Los Angeles, California
 4    90012 for a hearing to show cause why the Los Angeles Police Department should
 5    not be preliminarily enjoined from the use of 40 mm and 37 mm projectiles in
 6    public demonstrations.
 7
 8    IT IS SO ORDERED.
 9
10
11     Dated: ______________,
12           at __:___ AM/PM               Honorable Consuelo B. Marshall
13                                         UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              3
